SUMMARY ORDER

THIS SUMMARY ORDER WILL NOT BE PUBLISHED IN THE FEDERAL REPORTER AND MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY TO THIS OR ANY OTHER COURT, BUT MAY BE CALLED TO THE ATTENTION OF THIS OR ANY OTHER COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.
At a stated Term of the United States Court of Appeals for the Second Circuit, held at the United States Courthouse, Foley Square, in the City of New York, on the 15th day of May, two thousand and three.
ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.
Plaintiff Linda Maniatty appeals from the judgment of the United States District Court for the Southern District of New York (Rakoff, J.) affirming defendants’ final administrative determination terminating plaintiffs long-term disability benefits.1
Plaintiff bore the burden of demonstrating that she was entitled to long term disability benefits under her policy, see Juliano v. Health Maint. Org. of N.J., 221 F.3d 279, 287 (2d Cir.2000), that is, that she is unable to perform each of the material duties of her regular occupation because of injury or sickness. Having conducted a thorough review of the evidence adduced by plaintiff to support her claim *414of disability due to back pain, chronic fatigue syndrome, and fibromyalgia, we conclude that the administrator did not commit a clear error of judgment or otherwise abuse its discretion in finding that plaintiff had failed to demonstrate that she is unable to perform each of the material duties of her regular occupation because of injury or sickness. We have considered all of plaintiffs arguments and find them to be without merit.
Accordingly, the judgment of the District Court is AFFIRMED.

. "A civil action may be brought (1) by a participant or beneficiary ... (B) to recover benefits due to him under the terms of his plan, to enforce his rights under the terms of the plan, or to clarify his rights to future benefits under the terms of the plan.” 29 U.S.C. § 1132(a).